Citation Nr: 0911322	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-06 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus. 

2. Entitlement to service connection for sinusitis. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 2001 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In January 2007, the claims were remanded to the RO for 
further development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

FINDINGS OF FACT

1. Bilateral pes planus pre-existed service and was not made 
permanently worse by service. 

2. Sinusitis is not currently shown. 


CONCLUSIONS OF LAW

1. Bilateral pes planus was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.306 (2008). 

2. Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; (West 2002); 38 C.F.R. § 3.303 (2008).   



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004 and in June 2007.  The VCAA 
notice indicated the type of evidence necessary to 
substantiate the claims of service connection.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.  



As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (elements of a claim for service 
connection). 

To the extent the VCAA notice came after to the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in December 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records and has afforded the Veteran VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The service treatment records show that on entrance 
examination mild, asymptomatic bilateral pes planus was 
noted.  The sinuses were evaluated as normal.  

The service treatment records show that in June 2001 the 
Veteran complained of right foot pain.  The finding was mild 
to moderate pes planus and the Veteran was prescribed shoe 
inserts.  In February 2002, the Veteran complained of pain in 
the arch of the right foot and the assessment was pes planus.  

In October 2001, the Veteran complained of nasal congestion 
and the impression was an upper respiratory infection.  In 
June 2002 the Veteran complain of nasal obstruction and 
facial pain and pressure.  The Veteran gave a remote history 
of sinusitis.  The assessment was rhinitis.  

On separation examination, the Veteran gave a history of foot 
and sinus problems. The examiner noted moderate, symptomatic 
pes planus.  The sinuses were evaluated as normal.  

After service, on VA examination in March 2003, the Veteran 
gave a history of foot pain during service and of continued 
problems since then.  X-rays revealed no bone or joint space 
abnormality. The pertinent finding was moderate pes planus 
with no other abnormality.  The impression was history of pes 
planus.   

On VA examination in March 2003, X-rays of the sinuses that 
the paranasal sinuses seemed well aerated with mildly 
hypoplastic frontal sinuses.  The assessment was allergic 
rhinitis.    

In the remand of January 2007, the Board requested a VA 
examination and medical opinion on the question of whether 
pes planus was aggravated by service.  The VA examiner was 
asked to express an opinion on whether symptomatic pes planus 
during service was due to the natural progress of the 
condition or was pes planus permanently made worse by an 
increase in the underlying pathology, considering accepted 
medical principles, pertaining to the history, manifestation, 
clinical course, and character of pes planus. 

On the claim of service connection for sinusitis, the Board 
requested a VA examination and medical opinion on the 
question of whether the Veteran had sinusitis.

The requested VA examinations and medical opinion were 
completed in September 2008. 

As for evaluation of bilateral pes planus, the examiner noted 
flexible pes planus without hallux valgus or bunions.  The 
Achilles tendon was nontender and in the vertical position. 
X-rays of the feet showed no abnormality.  There was no 
indication of any limp. There was no tenderness of the 
plantar fascia at the arch and no tenderness was noted in the 
plantar fascia insertion of the calcaneus.  The assessment 
was flexible pes planus.  The examiner noted that the Veteran 
was seen very few times for pes planus during service and had 
not received any medical attention for the problem after 
service.  The examiner reported that symptomatic pes planus 
involved arch collapse which the Veteran did not have and it 
was also noted that he did not have plantar fasciitis.  The 
examiner expressed the opinion that pes planus was not 
aggravated or permanently worsened by service.

No sinus disease was found by clinical evaluation or by X-
ray.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service. 38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects noted at entrance into service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted. 38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).



Analysis

Bilateral Pes Planus 

As mild, asymptomatic bilateral pes planus was noted on the 
entrance examination, the remaining question is whether the 
pre-existing bilateral pes planus was aggravated by service.

A pre-existing injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disability.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of symptoms of a pre- 
existing condition during service does not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).

The service treatment records show that the Veteran 
complained of pes planus on at least two occasions during 
service and on separation examination moderate, symptomatic 
pes planus was reported.  After service, on VA examination in 
March 2003, the impression was a history of pes planus.  

On VA examination in September 2008, X-rays of the feet 
showed no abnormality. And there was no evidence of arch 
collapse or plantar fasciitis.  And the assessment was 
flexible pes planus.  The examiner expressed the opinion that 
pes planus was not aggravated or permanently worsened by 
service, explaining that the Veteran was seen a few times for 
pes planus during service, but he not received any medical 
attention for the problem after service and there was no 
evidence of arch collapse and plantar fasciitis.  

In the absence of evidence of permanent worsening of 
bilateral pes planus during service or since service, 
aggravation is not conceded as the pre-existing pes planus 
underwent no permanent increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  

As there was no permanent increase in disability during 
service, the rebuttable presumption of aggravation has not 
been established, and as there is no increase in disability 
during service, service connection by aggravation is not 
established. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

To the extent that the Veteran asserts that bilateral pes 
planus was aggravated by service, as the Veteran is competent 
to describe symptoms, where as here, the question is one of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.

For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim that the pre-
existing bilateral pes planus was aggravated by service. 

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as there is no favorable medical evidence to 
support the claim of service connection by aggravation, the 
preponderance of the evidence is against the claim and the 
benefit-of-the- doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 



Sinusitis 

On the basis of the service treatment records, the veteran 
complained of a sinus problem, but there was no documentation 
at any time of a sinus abnormality. 

A complaint of a sinus trouble during service is not enough 
to establish service connection.  There must be evidence a 
current disability.  38 U.S.C.A. § 1110. 

After service, on VA examination in March 2003, the 
assessment was allergic rhinitis, not sinusitis.  On VA 
examination in September 2008, no sinus disease was found by 
clinical evaluation or by X-ray.  This evidence is 
uncontroverted.

As for the veteran's statements, sinusitis is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).




In the absence of proof of current sinusitis, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


ORDER

Service connection for bilateral pes planus is denied. 

Service connection for sinusitis is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


